DORAN, J.
This is an appeal from the judgment.
The action is, as the complaint alleges, for “the reasonable value of the services rendered by the plaintiff to the said defendant.” It is alleged that, “plaintiff was employed by defendant orally to negotiate for either the sale or exchange” of certain real property owned by defendant.
The court found, “That it is not true that on or about the 11th day of August, 1946, or at any other time, Plaintiff was employed by Defendant orally, or in any other manner, to negotiate for either the sale or exchange of the real property owned by the Defendant” and, “that the reasonable value of the services rendered by Plaintiff to Defendant was the sum of $10,000.”
It is contended on appeal, in effect, that the evidence does not support the findings; that, on the contrary, the evidence supports appellant’s contentions, viz., that “The plaintiff was the procuring cause in the exchange” and that the evidence of a letter written by defendant to plaintiff is, “sufficient to comply with subdivision 5 of section 1624 of the Civil Code.”
The record fails to support appellant’s contentions. The evidence supports the trial court’s findings and conclusions. The letter upon which appellant relies is a general dissertation and in no sense is a “note or memorandum” of “an agreement authorizing or employing an agent or broker to purchase or sell real estate,” within the application of the above-mentioned provision of the Civil Code. The facts in Williams v. Kinsey, 74 Cal.App.2d 583 [169 P.2d 487], upon which appellant relies, are entirely different from the facts in the within action; the court in the Kinsey case was confronted with a variety of different situations.
The judgment is affirmed.
White, P. J., and Drapeau, J., concurred.